Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's amendments filed 9/14/2022 have been entered. Claims 1-20 remain pending in the application.
Regarding the 35 U.S.C. 101 rejection, Examiner agrees with some of Applicant’s arguments (Response filed 9/14/2022, [page 11 paragraphs 2-3]). Under step 2A prong two of the Alice/Mayo test, there is a practical application with respect to adjusting the geological scale and incorporating data at different scales into a single model in order to use the combined data to estimate petroleum reserves and perform wellsite operations.  Examiner further reviewed MPEP 2106.04(d)(1) and 2106.05(a) looking for “Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field” that may integrate the claimed judicial exception into a practical application. 
	Applicant’s arguments focus mostly on the specification rather than the claim language, and “if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement.” See MPEP 2106.04(d)(1) [Paragraph 2]. With the amendments to the independent claims, the vector graphics format allows the model to be easily updated at a different geological scale, and the claim language reflects that improvement. 
Updating the model alone would not be enough to integrate the abstract idea into a practical application because the benefit is tied entirely to the model rather than an application of the model. However, the claim includes “estimating… petroleum reserves…”, and “performing one or more wellsite operations…” with the data. 
In making a practical application determination, “it is critical that examiners look at the claim ‘as a whole’. In other words, the claim should be evaluated as an ordered combination, without ignoring the requirements of the individual steps.” See MPEP 2106.05(a) [paragraph 4]. Following this rule, the incorporation of data at different scales would help in the estimation and performing wellsite operations, and thus the claim as a whole, evaluated as an ordered combination, incorporates the abstract idea of a mathematical model into a practical application of estimating oil reserves to perform certain wellsite operations, such as well placement, production planning, and/or stimulation planning purposes, (see Specification [0031] lines 10-11).
Therefore, Applicant’s amendments and arguments overcome the 35 U.S.C. 101 rejections.

Regarding the 35 U.S.C. 103 rejections, Applicant argues:
…“the grid-free model should be reformatted (gridded) before it can be used for further continuous petrophysical property modelling.” Hassanpour, 76 (Emphasis added). Therefore, Hassanpour describes using a rasterization engine “to transform the grid-free model to the gridded model for purposes of further petrophysical properties modelling, flow simulation, or visualization.” Hassanpour at 76-77. Accordingly, any estimating of petroleum reserves in Hassanpour is based on the gridded model rather than “the generated gridless model,” as previously recited in independent claims 1, 7, and 13.
(See Response mailed 9/14/2022 [page 13 paragraph 2 lines 4-5, 8-10).
	During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." See MPEP 2111. The specification describes “estimate petroleum reserves” at [0031] lines 5-6, without additional description excluding various ways of performing the estimation. Without any specific disclaimer in the Specification and no explicit limitations in the claim, a person having skill in the art must assume the terms are given their plain meaning. Although there are key words in claim interpretation such as “consisting of” that exclude interpretations from including other elements or steps from a process or structure (see MPEP 2111.03), under a broadest reasonable interpretation, the transitional phrase “based on” does not exclude additional steps before, intermediate steps, or steps after the grid-free simulation (see Hassanpour [page 76 paragraph 2 lines 4-6]) as argued.
	Thus, Hassanpour teaches estimating petroleum reserves based on the gridless model at least by FIG. 6.22 and the accompanying description:
In order to have similar amount of oil-in-place for both SIS and GFM based models, a constant initial oil saturation of 0:8 was applied to CSS and IHS facies. Oil saturation for mud facies was set to zero. This resulted in 2.52 ×106 bbl of oil-in-place for the grid-free model and 2:48×106 for the SIS model. The difference is small enough to be neglected for the comparison study. Figure 6.22 shows initial oil saturation maps and location of four well pairs for the SIS and the grid-free models.
(Hassanpour [page 154 paragraph 3 lines 1-7]; see also FIG. 6.22 on page 155).
	Applicant’s additional arguments are moot because they are directed to claim amendments that had not yet been considered. Updated prior art rejections are provided in the body of the office action below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0332125 A1 (Suter)  in view of “Grid-free Facies Modelling of Inclined Heterolithic Strata in the McMurray Formation” (Hassanpour).
	With respect to claim 1, Suter teaches A computer-implemented method of modeling petroleum reservoir properties, the method comprising (see generally [0042]; with a local model update during drilling, [0130]): analyzing, by a computer system ([0071]), an initial set of conditioning data relating to geological properties of a reservoir formation (derive parameter from set of measurements, [0042] lines 6-7; conditioning data because measurements may not support detailed representation, but shape of region may be interpreted deterministically or stochastically based on measurements, [0045] lines 14-17); generating, by the computer system, a tiered hierarchy of geological elements within the reservoir formation at different geological scales, based on the analysis (derive parameters to have characteristic of resolution, [0042] lines 8-9; for example four resolutions of FIG. 17, [0129] lines 1-3); categorizing, by the computer system, the geological elements at each of the different geological scales in the tiered hierarchy (define a plurality of parameter functions for separate resolutions, [0042] lines 8-12); defining, by the computer system, spatial boundaries between the categorized geological elements (for each region of geological space, a plurality of parameter functions are defined, [0042] lines 12-13; geological space contains the structural domain that contains boundary information, [0028] lines 1-7) for a first geological scale selected from the geological scales in the tiered hierarchy (at least two scales where first scale is a coarse/super/global scale and second scale is finer local scale, [0011] lines 1-7;  first region is super-region, [0042] line 16); generating, by the computer system, a gridless model of the reservoir formation, based on the spatial boundaries defined for the first geological scale in the tiered hierarchy (map parameter function onto a super-region corresponding to several regions in geological space, [0042] lines 16-17), wherein the gridless model is at least one of a two-dimensional (2D) or a three-dimensional (3D) model of the reservoir formation (region of parameter space is rectangular in two dimensions and cuboid in three dimensions, [0039] lines 10-15); obtaining, by the computer system, additional conditioning data (geological interpretation of measurements received while drilling, [0130] lines 4-5; conditioning data because measurements may not support detailed representation, but shape of region may be interpreted deterministically or stochastically based on measurements, [0045] lines 14-17) for modeling the geological properties of the reservoir formation at a second geological scale in the tiered hierarchy (at least two scales where first scale is a coarse/super/global scale and second scale is finer local scale, [0011] lines 1-7; modification is at local scale, [0130] line 1); adjusting, by the computer system, the spatial boundaries between the categorized geological elements for the second geological scale in the tiered hierarchy, based on the additional conditioning data (subdividing the original bottom layer into two layers according to the new interpretation, [0130] lines 8-9); updating, by the computer system, the gridless model of the reservoir formation, based on the adjusted spatial boundaries (model can be modified with this information, [0130] line 7), wherein the updated gridless model includes a second set of connected vectors representing the contact boundaries between the categorized geological elements at the second geological scale while preserving the first set of connected vectors representing the contact boundaries at the first geological scale (local region is subdivided into two layers according to new interpretation with the already in existing property representation being reused in the updated model, but rest of the model remains as it was, [0130] lines 10-14; sets of boundaries that define the regions of geological space may be points, lines, surfaces, etc, [0032] lines 2-3; see also [0134]).
Suter does not teach generated in a vector graphics format with a first set of connected vectors representing contact boundaries between the categorized geological elements at the first geological scale in the tiered hierarchy; estimating, by the computer system, petroleum reserves of the reservoir formation based on the updated gridless model; and performing one or more wellsite operations for the reservoir formation, based on the estimated petroleum reserves.
However, Hassanpour teaches generated in a vector graphics format (To utilize these, the output file of the grid-free simulator has to be reformatted. One example of 2D vector image visualization file format is SVG or the X3D file format is the extension of SVG for 3D computer graphic visualization, [page 78 paragraph 1 lines 1-6]) with a first set of connected vectors representing contact boundaries between the categorized geological elements at the first geological scale in the tiered hierarchy (Facies modelling was performed in two steps. First, the large scale facies models were generated for the whole area. Then a representative area for the thermal flow simulation was picked and facies models were built at a smaller pad scale. The reason to perform two-steps facies modelling was to capture the large scale geological features such as point bars especially for the grid-free modelling purpose, [page 138 paragraph 3 line 1]-[page 139 paragraph 1 line 2]); estimating, by the computer system, petroleum reserves of the reservoir formation based on the updated gridless model (FIG. 6.22 (bottom) - estimate oil saturation of grid-free model, [page 155]; with cumulative produced oil of 393,732 bbl for the grid-free model (See Figure 6.25), [page 156 paragraph 1 lines 5-6]); and performing one or more wellsite operations for the reservoir formation, based on the estimated petroleum reserves (find optimum horizontal well-pair location and define best injection pressure based on gas saturation zones for SAGD, [page 5 paragraph 2 lines 1-5]).
It would have been obvious to one skilled in the art before the effective filing date to combine Suter with Hasan because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Suter discloses a system  and method that teaches all of the claimed features except for how the gridless model is implemented in a vector graphics format, estimating the petroleum reserves, and performing one or more wellsite operations based on the estimation. Hassanpour teaches that in order to visualize the results of a grid-free simulator, the output of the grid free simulator has to be formatted in a visualization format such as SVG, (Hassanpour [page 77 paragraph 5 line 1]-[page 78 paragraph 2 line 4]). A person having skill in the art would have a reasonable expectation of formatting a grid-free model in an XML format for the world-wide web in order to visualize the results. Regarding the estimating and performing limitations, Hassanpour gives a detailed comparative case study in Chapter 6 comprising ten steps that compares the gridless model flow simulation with a classical SIS technique, (Hassanpour [page 126 paragraph 2 line 1]-[page 127 paragraph 2 line 8]). Hassanpour teaches that the SIS facies modelling did not properly reproduce complex geological heterogeneity as well as the gridless model and as a result the SAGD performance would be overestimated in the thermal flow simulation based on SIS, (Hassanpour [page 157 second bullet]). A person having skill in the art would have a reasonable expectation of successfully implementing the flow modeling described in Hassanpour by modifying the gridless model of Suter with the SAGD simulation of Hassanpour, (Hassanpour [page 126 paragraph 2 line 1][[page 127 paragraph 2 line 8]). Therefore, it would have been obvious to combine Suter with Hassanpour to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.


With respect to claim 2, Suter in view of Hassanpour teaches all of the limitations of claim 1, as noted above. Suter does not specifically teach simulating fluid flow within the reservoir formation, based on the gridless model of the reservoir formation.
However, Hassanpour teaches simulating fluid flow within the reservoir formation, based on the gridless model of the reservoir formation (See FIG. 6.24 for saturation map of grid-free based model over time, [page 159]).
It would have been obvious to one skilled in the art before the effective filing date to combine Suter with Hasan because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Suter discloses a system  and method that teaches all of the claimed features except for how the gridless model is implemented in a vector graphics format, estimating the petroleum reserves, and performing one or more wellsite operations based on the estimation. Hassanpour teaches that in order to visualize the results of a grid-free simulator, the output of the grid free simulator has to be formatted in a visualization format such as SVG, (Hassanpour [page 77 paragraph 5 line 1]-[page 78 paragraph 2 line 4]). A person having skill in the art would have a reasonable expectation of formatting a grid-free model in an XML format for the world-wide web in order to visualize the results. Regarding the estimating and performing limitations, Hassanpour gives a detailed comparative case study in Chapter 6 comprising ten steps that compares the gridless model flow simulation with a classical SIS technique, (Hassanpour [page 126 paragraph 2 line 1]-[page 127 paragraph 2 line 8]). Hassanpour teaches that the SIS facies modelling did not properly reproduce complex geological heterogeneity as well as the gridless model and as a result the SAGD performance would be overestimated in the thermal flow simulation based on SIS, (Hassanpour [page 157 second bullet]). A person having skill in the art would have a reasonable expectation of successfully implementing the flow modeling described in Hassanpour by modifying the gridless model of Suter with the SAGD simulation of Hassanpour, (Hassanpour [page 126 paragraph 2 line 1][[page 127 paragraph 2 line 8]). Therefore, it would have been obvious to combine Suter with Hassanpour to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 3, Suter in view of Hassanpour teaches all of the limitations of claim 2, as noted above. Suter teaches wherein the gridless model is a two-dimensional (2D) model of the reservoir formation, and the spatial boundaries between the categorized geological elements are defined as polylines in 2D space (geological regions are defined by polygons in 2D, [0051] line 4; and are transformed to the parameter space using boundaries of the region, [0053] lines 15-18).

With respect to claim 4, Suter in view of Hassanpour teaches all of the limitations of claim 2, as noted above. Suter further teaches wherein the gridless model is a three-dimensional (3D) model of the reservoir formation, and the spatial boundaries between the categorized geological elements are defined as spline surfaces in 3D space (geological regions are defined, [0051] line 4; these 3D shapes may be bounded by smooth curves, [0052] lines 7-9; and are transformed to the parameter space using boundaries of the region, [0053] lines 15-18; the function may be represented using multi-level B-spline approximations, [0056] lines 13-14).

With respect to claim 5, Suter in view of Hassanpour teaches all of the limitations of claim 1, as noted above. Suter further teaches wherein the initial set of conditioning data is obtained from a first data source in a plurality of data sources (certain set of measurements, [0042] line 7; conditioning data because measurements may not support detailed representation, but shape of region may be interpreted deterministically or stochastically based on measurements, [0045] lines 14-17), and the additional conditioning data is obtained from a second data source in the plurality of data sources (measurements received while drilling, [0130] line 5; which is different from the available information prior to drilling [0130] line 3; conditioning data because measurements may not support detailed representation, but shape of region may be interpreted deterministically or stochastically based on measurements, [0045] lines 14-17).

With respect to claim 6, Suter in view of Hassanpour teaches all of the limitations of claim 5, as noted above. Suter further teaches wherein the plurality of data sources include one or more of a core sample, a well log, seismic data log, and a geological interpretation (sources include information prior to drilling and a geological interpretation of measurements during the drilling operation, [0130] lines 1-5).


With respect to claim 7, Suter teaches A system for modeling petroleum reservoir properties, the system comprising (see generally [0042] and [0071]): at least one processor (methods described herein implemented on computer hardware, [0071] lines 10-11); and a memory  (volatile memory [0071] line 7) coupled to the processor having instructions stored therein, which when executed by the processor, cause the processor to perform functions including functions to (tools for building, updating, storing and accessing the earth model are embodied in computer software and hardware, [0071] lines 1-3): analyze an initial set of conditioning data relating to geological properties of a reservoir formation (derive parameter from set of measurements, [0042] lines 6-7; conditioning data because measurements may not support detailed representation, but shape of region may be interpreted deterministically or stochastically based on measurements, [0045] lines 14-17);  generate a tiered hierarchy of geological elements within the reservoir formation at different geological scales, based on the analysis (derive parameters to have characteristic of resolution, [0042] lines 8-9; for example four resolutions of FIG. 17, [0129] lines 1-3); categorize the geological elements at each of the different geological scales in the tiered hierarchy (define a plurality of parameter functions for separate resolutions, [0042] lines 8-12); define spatial boundaries between the categorized geological elements for a first geological scale selected from the geological scales in the tiered hierarchy; generate a gridless model of the reservoir formation, based on the spatial boundaries defined (for each region of geological space, a plurality of parameter functions are defined, [0042] lines 12-13; geological space contains the structural domain that contains boundary information, [0028] lines 1-7) for the first geological scale in the tiered hierarchy (at least two scales where first scale is a coarse/super/global scale and second scale is finer local scale, [0011] lines 1-7;  first region is super-region, [0042] line 16), wherein the gridless model is at least one of a two-dimensional (2D) model or a three-dimensional (3D) model of the reservoir formation (region of parameter space is rectangular in two dimensions and cuboid in three dimensions, [0039] lines 10-15); obtain additional conditioning data (geological interpretation of measurements received while drilling, [0130] lines 4-5; conditioning data because measurements may not support detailed representation, but shape of region may be interpreted deterministically or stochastically based on measurements, [0045] lines 14-17) for modeling the geological properties of the reservoir formation at a second geological scale in the tiered hierarchy (at least two scales where first scale is a coarse/super/global scale and second scale is finer local scale, [0011] lines 1-7;  modification is at local scale, [0130] line 1); adjust the spatial boundaries between the categorized geological elements for the second geological scale in the tiered hierarchy, based on the additional conditioning data (subdividing the original bottom layer into two layers according to the new interpretation, [0130] lines 8-9); update the gridless model of the reservoir formation, based on the adjusted spatial boundaries (model can be modified with this information, [0130] line 7), wherein the updated gridless model includes a second set of connected vectors representing the contact boundaries between the categorized geological elements at the second geological scale while preserving the first set of connected vectors representing the contact boundaries at the first geological scale (local region is subdivided into two layers according to new interpretation with the already in existing property representation being reused in the updated model, but rest of the model remains as it was, [0130] lines 10-14; sets of boundaries that define the regions of geological space may be points, lines, surfaces, etc, [0032] lines 2-3; see also [0134]).
Suter does not teach generated in a vector graphics format with a first set of connected vectors representing contact boundaries between the categorized geological elements at the first geological scale in the tiered hierarchy; and estimate petroleum reserves of the reservoir formation based on the updated gridless model, wherein one or more wellsite operations for the reservoir formation are performed based on the estimated petroleum reserves.
However, Hassanpour teaches generated in a vector graphics format (To utilize these, the output file of the grid-free simulator has to be reformatted. One example of 2D vector image visualization file format is SVG or the X3D file format is the extension of SVG for 3D computer graphic visualization, [page 78 paragraph 1 lines 1-6]) with a first set of connected vectors representing contact boundaries between the categorized geological elements at the first geological scale in the tiered hierarchy  (Facies modelling was performed in two steps. First, the large scale facies models were generated for the whole area. Then a representative area for the thermal flow simulation was picked and facies models were built at a smaller pad scale. The reason to perform two-steps facies modelling was to capture the large scale geological features such as point bars especially for the grid-free modelling purpose, [page 138 paragraph 3 line 1]-[page 139 paragraph 1 line 2]); and estimate petroleum reserves of the reservoir formation based on the updated gridless model (FIG. 6.22 (bottom) - estimate oil saturation of grid-free model, [page 155]; with cumulative produced oil of 393,732 bbl for the grid-free model (See Figure 6.25), [page 156 paragraph 1 lines 5-6]), wherein one or more wellsite operations for the reservoir formation are performed based on the estimated petroleum reserves (find optimum horizontal well-pair location and define best injection pressure based on gas saturation zones for SAGD, [page 5 paragraph 2 lines 1-5]).
It would have been obvious to one skilled in the art before the effective filing date to combine Suter with Hasan because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Suter discloses a system  and method that teaches all of the claimed features except for how the gridless model is implemented in a vector graphics format, estimating the petroleum reserves, and performing one or more wellsite operations based on the estimation. Hassanpour teaches that in order to visualize the results of a grid-free simulator, the output of the grid free simulator has to be formatted in a visualization format such as SVG, (Hassanpour [page 77 paragraph 5 line 1]-[page 78 paragraph 2 line 4]). A person having skill in the art would have a reasonable expectation of formatting a grid-free model in an XML format for the world-wide web in order to visualize the results. Regarding the estimating and performing limitations, Hassanpour gives a detailed comparative case study in Chapter 6 comprising ten steps that compares the gridless model flow simulation with a classical SIS technique, (Hassanpour [page 126 paragraph 2 line 1]-[page 127 paragraph 2 line 8]). Hassanpour teaches that the SIS facies modelling did not properly reproduce complex geological heterogeneity as well as the gridless model and as a result the SAGD performance would be overestimated in the thermal flow simulation based on SIS, (Hassanpour [page 157 second bullet]). A person having skill in the art would have a reasonable expectation of successfully implementing the flow modeling described in Hassanpour by modifying the gridless model of Suter with the SAGD simulation of Hassanpour, (Hassanpour [page 126 paragraph 2 line 1][[page 127 paragraph 2 line 8]). Therefore, it would have been obvious to combine Suter with Hassanpour to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 8, Suter in view of Hassanpour teaches all of the limitations of claim 7, as noted above. Suter does not teach simulate fluid flow within the reservoir formation, based on the gridless model of the reservoir formation.
However, Hassanpour teaches simulate fluid flow within the reservoir formation, based on the gridless model of the reservoir formation (See FIG. 6.24 for saturation map of grid-free based model over time, [page 159]).
It would have been obvious to one skilled in the art before the effective filing date to combine Suter with Hasan because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Suter discloses a system  and method that teaches all of the claimed features except for how the gridless model is implemented in a vector graphics format, estimating the petroleum reserves, and performing one or more wellsite operations based on the estimation. Hassanpour teaches that in order to visualize the results of a grid-free simulator, the output of the grid free simulator has to be formatted in a visualization format such as SVG, (Hassanpour [page 77 paragraph 5 line 1]-[page 78 paragraph 2 line 4]). A person having skill in the art would have a reasonable expectation of formatting a grid-free model in an XML format for the world-wide web in order to visualize the results. Regarding the estimating and performing limitations, Hassanpour gives a detailed comparative case study in Chapter 6 comprising ten steps that compares the gridless model flow simulation with a classical SIS technique, (Hassanpour [page 126 paragraph 2 line 1]-[page 127 paragraph 2 line 8]). Hassanpour teaches that the SIS facies modelling did not properly reproduce complex geological heterogeneity as well as the gridless model and as a result the SAGD performance would be overestimated in the thermal flow simulation based on SIS, (Hassanpour [page 157 second bullet]). A person having skill in the art would have a reasonable expectation of successfully implementing the flow modeling described in Hassanpour by modifying the gridless model of Suter with the SAGD simulation of Hassanpour, (Hassanpour [page 126 paragraph 2 line 1][[page 127 paragraph 2 line 8]). Therefore, it would have been obvious to combine Suter with Hassanpour to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 9, Suter in view of Hassanpour teaches all of the limitations of claim 8, as noted above. Suter further teaches wherein the spatial boundaries between the categorized geological elements are defined as polylines in 2D space (geological regions are defined by polygons in 2D, [0051] line 4; and are transformed to the parameter space using boundaries of the region, [0053] lines 15-18).

With respect to claim 10, Suter in view of Hassanpour teaches all of the limitations of claim 8, as noted above. Suter further teaches wherein the spatial boundaries between the categorized geological elements are defined as spline surfaces in 3D space (geological regions are defined, [0051] line 4; these 3D shapes may be bounded by smooth curves, [0052] lines 7-9; and are transformed to the parameter space using boundaries of the region, [0053] lines 15-18; the function may be represented using multi-level B-spline approximations, [0056] lines 13-14).

With respect to claim 11, Suter in view of Hassanpour teaches all of the limitations of claim 7, as noted above. Suter further teaches wherein the initial set of conditioning data is obtained from a first data source in a plurality of data sources (certain set of measurements, [0042] line 7; conditioning data because measurements may not support detailed representation, but shape of region may be interpreted deterministically or stochastically based on measurements, [0045] lines 14-17), and the additional conditioning data is obtained from a second data source in the plurality of data sources (measurements received while drilling, [0130] line 5; which is different from the available information prior to drilling [0130] line 3; conditioning data because measurements may not support detailed representation, but shape of region may be interpreted deterministically or stochastically based on measurements, [0045] lines 14-17).

With respect to claim 12, Suter in view of Hassanpour teaches all of the limitations of claim 11, as noted above. Suter further teaches wherein the plurality of data sources include one or more of a core sample, a well log, seismic data log, and a geological interpretation (sources include information prior to drilling and a geological interpretation of measurements during the drilling operation, [0130] lines 1-5).

With respect to claim 13, Suter teaches A computer-readable storage medium (volatile memory [0071] line 7) having instructions stored therein, which when executed by a computer cause the computer to perform a plurality of functions, including functions to (tools for building, updating, storing and accessing the earth model are embodied in computer software and hardware, [0071] lines 1-3): analyze an initial set of conditioning data relating to geological properties of a reservoir formation (derive parameter from set of measurements, [0042] lines 6-7; conditioning data because measurements may not support detailed representation, but shape of region may be interpreted deterministically or stochastically based on measurements, [0045] lines 14-17); generate a tiered hierarchy of geological elements within the reservoir formation at different geological scales, based on the analysis (derive parameters to have characteristic of resolution, [0042] lines 8-9; for example four resolutions of FIG. 17, [0129] lines 1-3); categorize the geological elements at each of the different geological scales in the tiered hierarchy (define a plurality of parameter functions for separate resolutions, [0042] lines 8-12); define spatial boundaries between the categorized geological elements for a first geological scale selected from the geological scales in the tiered hierarchy; generate a gridless model of the reservoir formation, based on the spatial boundaries defined (for each region of geological space, a plurality of parameter functions are defined, [0042] lines 12-13; geological space contains the structural domain that contains boundary information, [0028] lines 1-7) for the first geological scale in the tiered hierarchy (at least two scales where first scale is a coarse/super/global scale and second scale is finer local scale, [0011] lines 1-7;  first region is super-region, [0042] line 16), wherein the gridless model is at least one of a two-dimensional (2D) model or a three-dimensional (3D) model of the reservoir formation (region of parameter space is rectangular in two dimensions and cuboid in three dimensions, [0039] lines 10-15); obtain additional conditioning data (geological interpretation of measurements received while drilling, [0130] lines 4-5; conditioning data because measurements may not support detailed representation, but shape of region may be interpreted deterministically or stochastically based on measurements, [0045] lines 14-17) for modeling the geological properties of the reservoir formation at a second geological scale in the tiered hierarchy (at least two scales where first scale is a coarse/super/global scale and second scale is finer local scale, [0011] lines 1-7;  modification is at local scale, [0130] line 1); adjust the spatial boundaries between the categorized geological elements for the second geological scale in the tiered hierarchy, based on the additional conditioning data (subdividing the original bottom layer into two layers according to the new interpretation, [0130] lines 8-9); update the gridless model of the reservoir formation, based on the adjusted spatial boundaries (model can be modified with this information, [0130] line 7), wherein the updated gridless model includes a second set of connected vectors representing the contact boundaries between the categorized geological elements at the second geological scale while preserving the first set of connected vectors representing the contact boundaries at the first geological scale (local region is subdivided into two layers according to new interpretation with the already in existing property representation being reused in the updated model, but rest of the model remains as it was, [0130] lines 10-14; sets of boundaries that define the regions of geological space may be points, lines, surfaces, etc, [0032] lines 2-3; see also [0134]).
Suter does not teach generated in a vector graphics format with a first set of connected vectors representing contact boundaries between the categorized geological elements at the first geological scale in the tiered hierarchy; and estimate petroleum reserves of the reservoir formation based on the updated gridless model, wherein one or more wellsite operations for the reservoir formation are performed based on the estimated petroleum reserves.
However, Hassanpour teaches generated in a vector graphics format (To utilize these, the output file of the grid-free simulator has to be reformatted. One example of 2D vector image visualization file format is SVG or the X3D file format is the extension of SVG for 3D computer graphic visualization, [page 78 paragraph 1 lines 1-6]) with a first set of connected vectors representing contact boundaries between the categorized geological elements at the first geological scale in the tiered hierarchy  (Facies modelling was performed in two steps. First, the large scale facies models were generated for the whole area. Then a representative area for the thermal flow simulation was picked and facies models were built at a smaller pad scale. The reason to perform two-steps facies modelling was to capture the large scale geological features such as point bars especially for the grid-free modelling purpose, [page 138 paragraph 3 line 1]-[page 139 paragraph 1 line 2]); and estimate petroleum reserves of the reservoir formation based on the updated gridless model (FIG. 6.22 (bottom) - estimate oil saturation of grid-free model, [page 155]; with cumulative produced oil of 393,732 bbl for the grid-free model (See Figure 6.25), [page 156 paragraph 1 lines 5-6]), wherein one or more wellsite operations for the reservoir formation are performed based on the estimated petroleum reserves (find optimum horizontal well-pair location and define best injection pressure based on gas saturation zones for SAGD, [page 5 paragraph 2 lines 1-5]).
It would have been obvious to one skilled in the art before the effective filing date to combine Suter with Hasan because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Suter discloses a system  and method that teaches all of the claimed features except for how the gridless model is implemented in a vector graphics format, estimating the petroleum reserves, and performing one or more wellsite operations based on the estimation. Hassanpour teaches that in order to visualize the results of a grid-free simulator, the output of the grid free simulator has to be formatted in a visualization format such as SVG, (Hassanpour [page 77 paragraph 5 line 1]-[page 78 paragraph 2 line 4]). A person having skill in the art would have a reasonable expectation of formatting a grid-free model in an XML format for the world-wide web in order to visualize the results. Regarding the estimating and performing limitations, Hassanpour gives a detailed comparative case study in Chapter 6 comprising ten steps that compares the gridless model flow simulation with a classical SIS technique, (Hassanpour [page 126 paragraph 2 line 1]-[page 127 paragraph 2 line 8]). Hassanpour teaches that the SIS facies modelling did not properly reproduce complex geological heterogeneity as well as the gridless model and as a result the SAGD performance would be overestimated in the thermal flow simulation based on SIS, (Hassanpour [page 157 second bullet]). A person having skill in the art would have a reasonable expectation of successfully implementing the flow modeling described in Hassanpour by modifying the gridless model of Suter with the SAGD simulation of Hassanpour, (Hassanpour [page 126 paragraph 2 line 1][[page 127 paragraph 2 line 8]). Therefore, it would have been obvious to combine Suter with Hassanpour to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 14, Suter in view of Hassanpour teaches all of the limitations of claim 13, as noted above. Suter does not teach simulate fluid flow within the reservoir formation, based on the gridless model of the reservoir formation.
However, Hassanpour teaches simulate fluid flow within the reservoir formation, based on the gridless model of the reservoir formation (See FIG. 6.24 for saturation map of grid-free based model over time, [page 159]).
It would have been obvious to one skilled in the art before the effective filing date to combine Suter with Hasan because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Suter discloses a system  and method that teaches all of the claimed features except for how the gridless model is implemented in a vector graphics format, estimating the petroleum reserves, and performing one or more wellsite operations based on the estimation. Hassanpour teaches that in order to visualize the results of a grid-free simulator, the output of the grid free simulator has to be formatted in a visualization format such as SVG, (Hassanpour [page 77 paragraph 5 line 1]-[page 78 paragraph 2 line 4]). A person having skill in the art would have a reasonable expectation of formatting a grid-free model in an XML format for the world-wide web in order to visualize the results. Regarding the estimating and performing limitations, Hassanpour gives a detailed comparative case study in Chapter 6 comprising ten steps that compares the gridless model flow simulation with a classical SIS technique, (Hassanpour [page 126 paragraph 2 line 1]-[page 127 paragraph 2 line 8]). Hassanpour teaches that the SIS facies modelling did not properly reproduce complex geological heterogeneity as well as the gridless model and as a result the SAGD performance would be overestimated in the thermal flow simulation based on SIS, (Hassanpour [page 157 second bullet]). A person having skill in the art would have a reasonable expectation of successfully implementing the flow modeling described in Hassanpour by modifying the gridless model of Suter with the SAGD simulation of Hassanpour, (Hassanpour [page 126 paragraph 2 line 1][[page 127 paragraph 2 line 8]). Therefore, it would have been obvious to combine Suter with Hassanpour to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 15, Suter in view of Hassanpour teaches all of the limitations of claim 14, as noted above. Suter further teaches wherein the spatial boundaries between the categorized geological elements are defined as polylines in 2D space (geological regions are defined by polygons in 2D, [0051] line 4; and are transformed to the parameter space using boundaries of the region, [0053] lines 15-18).

With respect to claim 16, Suter in view of Hassanpour teaches all of the limitations of claim 14, as noted above. Suter further teaches wherein the spatial boundaries between the categorized geological elements are defined as spline surfaces in 3D space (geological regions are defined, [0051] line 4; these 3D shapes may be bounded by smooth curves, [0052] lines 7-9; and are transformed to the parameter space using boundaries of the region, [0053] lines 15-18; the function may be represented using multi-level B-spline approximations, [0056] lines 13-14).

With respect to claim 17, Suter in view of Hassanpour teaches all of the limitations of claim 13, as noted above. Suter further teaches wherein the initial set of conditioning data is obtained from a first data source in a plurality of data sources (certain set of measurements, [0042] line 7; conditioning data because measurements may not support detailed representation, but shape of region may be interpreted deterministically or stochastically based on measurements, [0045] lines 14-17), and the additional conditioning data is obtained from a second data source in the plurality of data sources (measurements received while drilling, [0130] line 5; which is different from the available information prior to drilling [0130] line 3; conditioning data because measurements may not support detailed representation, but shape of region may be interpreted deterministically or stochastically based on measurements, [0045] lines 14-17).

With respect to claim 18, Suter in view of Hassanpour teaches all of the limitations of claim 17, as noted above. Suter further teaches wherein the plurality of data sources include one or more of a core sample, a well log, seismic data log, and a geological interpretation (sources include information prior to drilling and a geological interpretation of measurements during the drilling operation, [0130] lines 1-5).

With respect to claim 19, Suter in view of Hassanpour teaches all of the limitations of claim 13, as noted above. Suter further teaches wherein each of the different geological scales of the gridless model are associated with a plurality of graphical resolutions at different zoom levels (parameter functions evaluated at various scales, four different scales shown in FIG. 17, which can be associated with near the well resolution and further away from the well resolution, [0129] lines 1-10)
 
With respect to claim 20, Suter in view of Hassanpour teaches all of the limitations of claim 19, as noted above. Suter further teaches the plurality of graphical resolutions include a range of resolutions varying between a coarse resolution and a fine resolution (as shown in FIG. 17, near the well resolution is high and further away from well is coarser, [0129] line 7-10).
	Suter does not teach wherein the different geological scales include a basin scale, a depositional scale, and a reservoir scale.
	However, Hassanpour teaches wherein the different geological scales (This dissertation presents algorithms and workflows on grid-free modelling that allows modelling of multi-scale geological features without relating them to a grid system, [Abstract] lines 12-15) include a basin scale (estuarine channel development architectures in the McMurray Formation that are megascopic, [page 12 paragraph 4 lines 1-5]), a depositional scale (mesoscopic shale drapes, [page 12 paragraph 4 line 6]), and a reservoir scale (macroscopic architectural elements such as estuarine point bars, [page 12 paragraph 4 line 5]).
It would have been obvious to one skilled in the art before the effective filing date to combine Suter with Hasan because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Suter discloses a system  and method that teaches all of the claimed features except for how the gridless model is implemented in a vector graphics format, estimating the petroleum reserves, and performing one or more wellsite operations based on the estimation. Hassanpour teaches the IHSSIM program is used to generate training images at large and small scales, (Hassanpour [page 117 paragraph 2 lines 1-8]). A person having skill in the art would have a reasonable expectation of successfully implementing the multiple resolutions defined in Suter ([0129] line 7-10) by modifying the gridless model of Suter with the hierarchical scales of Hassanpour, (Hassanpour [page 12 paragraph 4 lines 1-16]), which can be used to train modeling images for simulation at multiple scales, (Hassanpour [page 117 paragraph 2 lines 1-8]). Therefore, it would have been obvious to combine Suter with Hassanpour to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
"Spatial⁃vector⁃based reservoir architecture modeling of point⁃bar sand" (Li) – architecture elements at two different scales defined by spatial vector, [page 7 section 2]; with abandoned channel defined first, [section 2.1 starting at page 7] and lateral accretion layer defined second, [section 2.2 starting at page 10]; conditioning data control defined for different spatial architectural elements, [section 3.2 starting at page 14].
"Local update of object-based geomodels" (Georgsen) – updating reservoir models with new well information using well conditioning at the local scale, [page 1 col 1 paragraphs 1 line 1]-[page 1 col 1 paragraph 3 line 6]; five step conditioning algorithm provided, [page 2 col 2 paragraph 1 lines 1-16].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./               Examiner, Art Unit 2148

/REHANA PERVEEN/              Supervisory Patent Examiner, Art Unit 2148